Citation Nr: 1045756	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's right knee disorder, variously diagnosed as 
patellofemoral syndrome, degenerative joint disease, and 
chondromalacia is manifested by limitation of motion greater than 
45 degrees flexion and 15 degrees extension with pain on motion, 
weakness, lack of endurance, crepitus, and imaging evidence of 
arthritis and small effusion.  There is no instability, 
subluxation, or cartilage damage.  The Veteran must grasp 
railings or objects to rise from a seated position and climb 
stairs, but does not use braces or support devices for mobility 
and is able to perform all occupational duties. 

2.  The Veteran's left knee disorder, variously diagnosed as 
patellofemoral syndrome, degenerative joint disease, and 
chondromalacia is manifested by limitation of motion greater than 
45 degrees flexion and 10 degrees extension with pain on motion, 
weakness, lack of endurance, crepitus, and imaging evidence of 
arthritis and small effusion.  There is no instability, 
subluxation, or cartilage damage.  The Veteran must grasp 
railings or objects to rise from a seated position and climb 
stairs, but does not use braces or support devices for mobility 
and is able to perform all occupational duties. 






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee have not been met at 
any time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261(2010). 

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee have not been met at any 
time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In September 2007, the RO provided a notice that informed the 
Veteran of the requirement for evidence to demonstrate that his 
bilateral knee disorders have become more severe.  The notice 
informed the Veteran of the types of evidence that would be 
considered and the Veteran's and VA's respective responsibility 
to obtain relevant evidence.  The notice also provided a general 
description of the process for the assignment of a rating.  The 
notice did not meet all the requirements because a general notice 
of the criteria that require specific measurements was not 
provided to the Veteran prior to the initial adjudication of the 
claims.  However, in October 2008, the RO provided notice that 
included the applicable criteria with an opportunity for the 
Veteran to respond.  While the RO's letter was issued after the 
rating decision, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes 
that the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any action or decision, 
only finding that appellants are entitled to a compliant notice.  
The Board concludes that the Veteran was not prejudiced by the 
post-decision notice because he was given sufficient time to 
submit and/or identify any evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the RO 
readjudicated the claims in a December 2009 supplemental 
statement of the case.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army officer with airborne and 
artillery training.  He contends that his bilateral knee 
disorders are more severe than are contemplated by the current 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The Board must 
consider entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  See 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the knee may be rated on the basis of limitation of 
motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal 
range of knee motion for VA purposes is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Dislocated cartilage, subluxation, lateral instability, genu 
recurvatum, ankylosis, and impairment of the tibia and fibula as 
a result of nonunion or malunion are not indicated in this case.  
Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5262, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The RO granted service connection for bilateral patellofemoral 
syndrome in August 2002.  The RO assigned a rating of 10 percent 
for each knee.  The RO received the Veteran's claim for an 
increased rating in June 2007.  

Outpatient treatment records at a military clinic from December 
2004 through October 2008 listed osteoarthrtis including joint 
pain localized in the knees as on-going problems.  

In June 2006, a clinician noted the Veteran's reports of 
increased bilateral knee pain.  X-rays were obtained but were 
evaluated as normal.  In October 2006, the physician noted the 
Veteran's reports of increased pain in the right knee that 
affected his walking and weight bearing.  The Veteran reported 
that he had been performing a lot of exercise as a personal 
trainer.  A magnetic resonance image was obtained and showed an 
osteochondral fracture of the lateral femoral condyle with no 
evidence of instability or free fragments.  

In October 2007, a VA contract physician noted the Veteran's 
reports of bilateral patellar pain when rising from a seated 
position, squatting, and climbing stairs.  He reported episodes 
of giving-way and the need for support on stairs and swelling 
after exercise that involved walking and jogging on a treadmill 
three times per week.  The Veteran denied weakness, heat, 
redness, locking, or dislocation but did report a lack of 
endurance due to pain which was relieved by rest and oral 
medication.  On examination, the physician noted no edema, 
effusion, weakness, tenderness, redness, heat, subluxation, 
locking, genu recurvatum, or guarding of movement but with 
crepitus in both knees.  Range of motion was zero degrees 
extension to 120 degrees flexion on the right and zero degrees to 
125 degrees on the left with pain at the end of the range of 
flexion.   The physician noted that joint function was 
additionally limited by pain and lack of endurance on repetitive 
motion but expressed additional limitation as zero degrees.  
Stability, meniscus tests, and X-rays were normal.  
In correspondence later in October 2007, the Veteran noted that 
he experienced swelling and sharp pains in the back and side of 
each knee that caused difficulty climbing stairs, rising from a 
seated position, and stepping out of a vehicle. 

VA imaging studies were obtained in December 2007 and January 
2008.  Bilateral magnetic resonance images showed patellar and 
femoral condylar chondromalacia compatible with mild degenerative 
joint disease and small knee joint effusion.  The right knee also 
showed subcondral cysts.  Neither knee showed evidence of 
meniscal tears.  Bilateral X-rays showed minimal barely 
perceptible degenerative changes but were otherwise negative.

In January 2008, the RO denied a rating in excess of 10 percent 
for each knee based on the ranges of motion and presence of 
degenerative joint disease.  In a February 2008 notice of 
disagreement, the Veteran noted that he experienced pain and 
grinding in both knees throughout the range of motion.  He noted 
that his orthopedic physician told him that the joint effusion, 
degenerative arthritis, and patellar chondromalacia was the 
source of his pain and episodic swelling.  The Veteran noted that 
he was no longer able to exercise on a stationary bicycle because 
of the pain.  He noted that a rating should not be based only on 
range of motion but should also consider his functional loss due 
to pain.  

In October 2008, a physical therapist noted that the Veteran was 
undergoing a course of therapy for the lower extremities twice 
per week for four weeks and that the Veteran continued to improve 
on the left side.  The therapist noted a range of motion of as 12 
degrees extension to 107 degrees flexion on the right and 6 
degrees extension to 100 degrees on the left.  The same month, 
military outpatient clinicians noted that the Veteran received 
multiple steroid injections with little response. 

In correspondence in November 2008, the Veteran's employment 
supervisor noted that he had worked with the Veteran for several 
years and observed a progression of the severity of the Veteran's 
knee symptoms.   He reported that the Veteran had to hold 
railings or objects to assist in rising from a seated position, 
climbing stairs, or exiting from a vehicle because of knee 
weakness and pain.  The supervisor noted that the Veteran was 
able to perform his job and was a valuable asset to the 
organization.   

The Board concludes that a rating in excess of 10 percent for 
right and left knee variously diagnosed as patellarfemoral 
syndrome, degenerative joint disease, and chondromalacia is not 
warranted at any time during the period covered by this appeal.  

Examiners in October 2007 and October 2008 noted some limitation 
of range of motion of both knees.  Imaging studies in June 2006 
and October 2007 were normal but studies in December 2007 and 
January 2008 indicated the presence of degenerative arthritis in 
both knees.  Therefore, for the left knee, there is some 
limitation of motion but the limitation is noncompensable because 
flexion is greater than 45 degrees and extension less than 10 
degrees.  A 10 percent rating under Diagnostic Code 5003 for the 
left knee is warranted.  For the right knee, the range of motion 
was noncompensable until October 2008 when the right knee 
extension was 12 degrees.  Therefore, a 10 percent rating is 
warranted under Diagnostic Code 5003 prior to October 2008 but is 
continued as 10 percent thereafter under Diagnostic Code 5261.  
Higher ratings for either knee are not warranted under the 
criteria for limitation of motion because flexion is greater than 
30 degrees and extension is less than 15 degrees. 

The Board considered whether Diagnostic Code 5258 for dislocated 
cartilage is for application because imaging showed indications 
of small effusion in the joints.  The Board concludes that these 
criteria are not for application because there is no evidence of 
locking or meniscus damage.  The Board also noted that the 
Veteran reported that his knees "gave-way" on stairs.  The 
Veteran also reported weakness and lack of endurance, and 
clinical examination showed no instability of the joints.  
Therefore, the Board concludes that ratings for instability are 
not warranted.  

The Board also considered whether additional ratings are 
warranted because of a loss of function due to chronic pain and 
lack of endurance.  Examiner observations and imaging studies 
showed pathology in the form of crepitus, degenerative joint 
disease, and chondromalacia to support the Veteran's reported 
pain and weakness.  However, the examiner in October 2007 noted 
that the range of motion was not further restricted by the pain 
and fatigue.   There is credible lay evidence that the Veteran 
requires support when rising, climbing stairs, and exiting 
vehicles and can no longer exercise on a bicycle.  However, he 
remains able to walk or jog on a treadmill and negotiate stairs.  
He does not use braces or a cane for routine mobility.   The 
Veteran is able to perform his full time occupational duties.  
Therefore, the Board concludes that the additional functional 
loss due to pain and lack of endurance is limited to discomfort 
and the need to grasp objects for support while rising and 
climbing stairs and does not rise to a level of additional 
disability warranting increased ratings. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral knee disorders 
result in a unique disability that is not addressed by the rating 
criteria.  There is no evidence of hospitalization, surgical 
intervention, use of braces or support devices, or marked 
interference with employment that would suggest that the Veteran 
is not adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

If the Veteran's service-connected knee disabilities become more 
severe he is encouraged to seek treatment and submit a claim for 
a higher rating.  At present, however, the evidence does not 
support the claim for increase.   


	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for patellofemoral syndrome of 
the right knee is denied. 

A rating in excess of 10 percent for patellofemoral syndrome of 
the left knee is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


